Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 13th, 2022 has been entered. Claims 1 and 3-18 are currently pending in the application. Applicant’s amendments to the claims and accompanying arguments have failed to overcome the rejections previously set forth in the Non-Final Office Action dated March 25th, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. (JP2018095851A), hereinafter Masu’851, in view of Masuyama et al. (JP2018097356A), hereinafter Masu’356.
	Regarding claim 1, Masu'851 teaches a resist composition (Page 13, Para. 7) comprising an iodized base polymer (resin A; Page 13, Para. 7; see Page 2, Para. 5 and [0005] of original Japanese version), and a quencher (Page 13, Para. 7) which is an amine or an ammonium salt (Page 13, Para. 8). Masu'851 does not teach that the quencher contains an iodized benzene ring. However, Masu'851 does teach that the iodized base polymer contains an acid labile group (Page 3, Para. 5), that the composition also contains an acid generator (Page 13, Para. 7) and a solvent (Page 13, Para. 7), and that a resist pattern with excellent line edge roughness is desired (abstract).
	Masu'356 teaches a known resist composition (Page 2, Para. 5) comprising a base polymer having an acid labile group (resin (A); (Page 2, Para. 5), a quencher (compound (I), Page 2 Para. 5; see Page 3 Para. 14) which is an iodized aromatic ring-containing amine (see [0009] of original Japanese version for structure), an acid generator (Page 2, Para. 5), a quencher other than the compound (1) (quencher (C); Page 2, Para. 5), and a solvent (Page 2, Para. 5). [Note: quencher (C) of Masu'356 is analogous to the quencher of Masu'851; see Page 17, Para. 12-15 of Masu'356 and Page 17, Para. 4-7 of Masu'356] Masu'356 further teaches that a resist pattern having good line edge roughness can be produced by using this known composition (Page 2, Para. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Masu'851 to further include the compound (I) of Masu'356. The compositions of the two references are analogous as shown above, and this modification would allow the modified composition of Masu'851 meet the limitations of the invention of Masu'356. Thus, one of ordinary skill in the art would expect that a resist pattern having improved line edge roughness could be produced from using this modified composition of Masu'851.
	Masu'356 further teaches that the iodized benzene ring-containing amine (compound (I); Page 2, Para. 5) has the formula (A)-3 of the instant claim (see [0005] of original Japanese version for structure), wherein R4 is a C1-C18 divalent hydrocarbon group ("Ar represents a C6-C24 divalent aromatic hydrocarbon group" Page 2, Para. 6; "the aromatic hydrocarbon group also includes a group in which a hydrocarbon group is bonded to an aromatic ring", Page 2, Para. 4; assuming a minimum aromatic ring size of C6, this would imply a hydrocarbon linking group length of C0-C18), one R5 is a C1-C24 monovalent hydrocarbon group which may contain an ether bond (R1; Page 2, para. 6), the other R5 is hydrogen or a C1-C6 monovalent hydrocarbon group (R2; Page 2, Para. 6), m = 1, n = 0, m + n = 1, and p = 1.
	Regarding claim 3, Masu'851 further teaches that the composition further comprises an acid generator (Page 13, Para. 7) capable of generating sulfonic acid, imidic acid, or methide acid ("a sulfonate anion, a sulfonylimide anion, and a sulfonylmethide anion"; Page 13, Para. 11)
	Regarding claim 4, Masu'851 further teaches that the iodized base polymer (resin A; Page 2, Para. 5) comprises recurring units having the formula (a1) of the instant claim (structural unit (I), Page 2, Para. 5; see [0009] of original Japanese version; see [0013] - [0014] of original Japanese version for examples).
	Regarding claim 5, Masu'851 further teaches that a is an integer of 1 to 3 (see [0013] - [0014] of original Japanese version).
	Regarding claim 6, Masu'851 further teaches that the composition further comprises an organic (see Page 17, Para. 3) solvent (Page 13, Para. 7).
Regarding claim 7, Masu'851 further teaches that the iodized base polymer (resin A; Page 3, Para. 5) further comprises recurring units having the formula (b1) of the instant claim (structural unit (a1), Page 3, Para. 5; see [0028] of original Japanese version for depictions of structure).
Regarding claim 8, Masu'851 further teaches that the composition further comprises a dissolution inhibitor (Page 17, Para. 11).
Regarding claim 9, Masu'851 further teaches that the composition is a chemically amplified (contains an acid generator; see Page 13, Para. 7) positive resist composition (Page 18, Para. 3-4).
Regarding claim 13, Masu'851 further teaches that the composition further comprises an iodine-free (see Page 17, Para. 6-7) quencher (Page 13, Para. 7).
Regarding claim 14, Masu'851 further teaches that the composition further comprises a surfactant (Page 17, Para. 11).
Regarding claim 15, Masu'851 further teaches that the iodized base polymer (resin A; Page 10, Para. 3) further comprises recurring units having the formula (g2) of the instant claim (structural unit (II), Page 10, Para. 3; see [0106] of original Japanese version for structure), wherein RA is a hydrogen or a methyl (RIII3 is a hydrogen or an alkyl group having 1 carbon atom; Page 10, Para. 4), Z2 is a single bond, A is a hydrogen or a trifluoromethyl (XIII3 represents a divalent saturated hydrocarbon group having 1 carbon atom, wherein a hydrogen atom contained in the saturated hydrocarbon group may be replaced with an alkyl group having 1 carbon atom which may have a halogen atom; Page 10, Para. 4), (Ax1 represents a perfluoroalkyl group having 1 carbon atom; Page 10, Para. 4), (RA- represents a sulfonate group; Page 10, Para. 4), and R43 to R45 are each independently a C1-C20 monovalent hydrocarbon group, which may contain a heteroatom, and any tow of R43, R44, and R45 ay bond together to form a ring with the sulfur atom to which they are attached (see Rb4 to Rb6; Page 11, Para 1; see b2-1 in [0112] in original Japanese version for structure of cation).
Regarding claim 16, Masu'851 further teaches a pattern forming process comprising the steps of applying the resist composition of claim 1 to form a resist film on a substrate, exposing the resist film to high-energy radiation, and developing the exposed resist film in a developer (Page 17, Para. 13).
Regarding claim 17, Masu'851 further teaches that the high-energy radiation is ArF excimer laser of wavelength 193 nm or KrF excimer laser of wavelength 248 nm (Page 17, Para. 16).
Regarding claim 18, Masu'851 further teaches that the high-energy radiation is EB or EUV (Page 18, Para. 1). Masu’851 is silent on the specific wavelength range. However, EUV radiation exposure is well known in the art to commonly be used at ~13.5 nm.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. (JP2018095851A), hereinafter Masu’851, in view of Masuyama et al. (JP2018097356A), hereinafter Masu’356 as applied to claims 1-9 and 13-18 above, and further in view of Hatakeyama et al. (U.S. 2017/0205709 A1), hereinafter Hatakeyama.
Regarding claims 10-12, Masu'851 does not teach that the iodized base polymer is free of an acid-labile group, that composition comprises a crosslinker, and that the composition is a chemically amplified negative resist. Rather Masu'851 teaches that the iodized base polymer contains an acid labile group (Page 3, Para. 5), does not teach a crosslinker, and teaches that the composition is a chemically amplified (contains an acid generator; see Page 13, Para. 7) positive resist composition (Page 18, Para. 3-4).
Hatakeyama teaches that chemically amplified resist compositions comprising a photoacid generator include positive variants, wherein a deprotection reaction (of an acid labile group) takes place under the action of acid, and negative variants, wherein a crosslinking reaction takes place under the action of acid ([0004]). Furthermore, quenchers may be added to both of these resist types for the purpose of controlling acid diffusion in unexposed areas and improving contrast ([0004]). Hatakeyama further teaches that, when the chemically amplified resist composition is negative-type, the base polymer is preferably free of an acid labile group and the composition further comprises a crosslinker ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Masu'851 to be a negative resist composition instead of a positive resist composition, as taught by Hatakeyama. Such a modified composition would not have an acid-labile group as part of its base polymer and instead have a crosslinker. Hatakeyama teaches that these are art recognized alternative applications for quenchers, wherein quenchers are similarly utilized in each of these applications types to control the diffusion of generated acid in unexposed areas and improve contrast. Furthermore, Hatekeyama teaches the use of non- acid labile recurring units ([0024] of Hatakeyama) in the base polymer for the invention as a whole, both positive and negative resist composition embodiments. Thus, one of ordinary skill would expect that non-acid labile recurring units such as the iodinated recurring units of Masu'851 would be similarly functional in base polymers for negative resists as they are in base polymers for positive resists.

Response to Arguments
Applicant's arguments filed June 13th, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “Compound (I) of Masuyama '356 has an iodized aryl group directly bonded to the nitrogen atom. However, the inventive compound represented by formula (A)-3 does not have an iodized aryl group directly bonded to the nitrogen atom.” However, as explained in the original rejection and reiterated above, Masu’356 teaches that "the aromatic hydrocarbon group also includes a group in which a hydrocarbon group is bonded to an aromatic ring" (Page 2, Para. 4 of Masu’356). Thus, while the Formula (I) does depict the nitrogen atom directly bonded to the moiety “Ar” representing an aromatic hydrocarbon group, said aromatic hydrocarbon group may contain not just an aromatic ring structure, but instead a hydrocarbon bonded to an aromatic ring; thus, the nitrogen atom may be bonded to the hydrocarbon group portion of the “Ar” moiety and therefore not directly bonded to the aromatic ring. Additionally, it is noted that the applicant’s empirical data (see page 137-147 of applicant’s specification) contains no counter examples (or any examples) in which a nitrogen atom is directly bonded to an aromatic ring.
For this reason, the claims remain rejected over Masu’851 in view of Masu’356 (and further in view of Hatakeyama).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737     		/DUANE SMITH/                                                        Supervisory Patent Examiner, Art Unit 1737